Citation Nr: 1230650	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-19 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right hip disability. 

2. Entitlement to service connection for residuals of a left shoulder acromioclavicular (AC) joint separation. 

3. Entitlement to service connection for a cervical spine disability. 

4. Entitlement to service connection for right leg sciatica. 

5. Entitlement to service connection for internal hemorrhoids and colonoscopy with polyp removal. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina. The Roanoke RO currently has original jurisdiction over the Veteran's claims. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a May 2010 administrative determination, the RO assigned an effective date of May 4, 2010 for increased compensation based on additional benefits due for a dependent spouse. The Veteran indicated her disagreement with this decision and a statement of the case was issued in November 2010. The Veteran did not, however, file a timely VA Form 9 or its equivalent. See Archbold v. Brown, 9 Vet.App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA). This issue is therefore not in appellate status and is not before the Board.

The issue of entitlement to service connection for internal hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The competent and credible evidence of record does not indicate that a right hip disability currently exists.  

2. The competent and credible evidence of record does not indicate that a left shoulder disability currently exists.  

3. The competent and credible evidence of record does not indicate that a cervical spine disability currently exists.  

4. The competent and credible evidence of record does not indicate that a neurological disability of the right lower extremity currently exists.  


CONCLUSIONS OF LAW

1. The Veteran does not have a right hip disability due to disease or injury that was incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

2. The Veteran does not have a left shoulder disability due to disease or injury that was incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3. The Veteran does not have a cervical spine disability due to disease or injury that was incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).





4. The Veteran does not have a neurological disability of the right lower extremity due to disease or injury that was incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.





The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical 



opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 


The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). 

The record indicates that prior to the initial adjudication of her claim, the Veteran was informed of what evidence is necessary to substantiate a claim for service connection and of her and VA's respective duties for obtaining evidence. Specifically, as part of the Benefits Delivery at Discharge Program, the Veteran signed a statement on April 16, 2007, which acknowledged that "VA notified [her] about the evidence of information VA needs to substantiate [her] claim. VA also explained what kinds of information and evidence VA will try to obtain and what kinds of information and evidence [she] need[s] to provide to VA."

While the signed acknowledgement letter does not indicate that the Veteran received notice of how VA assigns an effective date or a disability rating in compliance with the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), any lack of advisement as to those two elements is meaningless. Specifically, as discussed below, the Veteran's service connection claims are being denied based on the lack of a current disability. Therefore any failure to notify the Veteran of how VA assigns a disability rating and effective date is rendered moot. 

With regard to the duty to assist, the record includes the Veteran's service treatment records, private medical records, statements from the Veteran and a VA examination report. 

The Board has reviewed the record on appeal and finds no indication that there remains pertinent, outstanding evidence regarding the issue on appeal. Neither the Veteran nor her representative has argued otherwise.

As the Board will discuss in its analysis, the Veteran was provided with a VA fee-basis examination in June 2007. The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008). 

The June 2007 VA fee-basis examination was conducted prior to the Veteran's discharge from the Marine Corps in July 2007 as part of the Benefits Delivery at Discharge Program. While the examination report does not indicate that the Veteran's claims file was reviewed, a review of the examiner's report clearly indicates that her service treatment records were reviewed. Moreover, the history provided by the examiner is constant with that contained in the Veteran's claims folder. The Board therefore concludes that the examination is adequate for 

adjudication purposes. See 38 C.F.R. § 4.2 (2011); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Board additionally observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2011). The Veteran has been accorded the opportunity to present evidence and argument in support of her claims. She has declined to exercise her option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim. Essentially, all available evidence that could substantiate the claims has been obtained. 

Merits Analysis

The Veteran is seeking service connection for a right hip disability, a left shoulder disability, a cervical spine disability, and a neurological disability of the right lower extremity. Having carefully considered the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against her claims.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 

Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes 'signs' in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Service connection presupposes a current diagnosis of the claimed disability. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992). The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim." See McClain v. Nicholson, 21 Vet.App. 319 (2007).

Here, the Veteran contends that she injured her right hip and left shoulder while participating in hand to hand combat training while stationed in Kuwait. See, e.g., the May 2009 substantive appeal. She contends that her right hip injury led to the development of sciatica in the right leg. Id. She has also alleged that she injured her cervical spine during a 1989 motor vehicle accident. Id.

Upon review of the record, at no time during the current appeal has the Veteran been diagnosed with a right hip disability, a left shoulder disability, sciatica, or a cervical spine disability. 

When examined in June 2007, the VA examiner stated that the Veteran's shoulders and hips "were normal . . . without evidence of palpable tenderness, guarding of movement, fracture, deformity, edema or effusion, heat or redness, subluxation, locking pain, or ankylosis." 

Physical testing revealed that the Veteran had a full range of motion in her left shoulder which was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive testing. Similarly, the Veteran had a full range of motion in her right hip which was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive testing. 

An examination of the Veteran's cervical spine "revealed no radiation of pain on movement, muscle spasm or palpable tenderness." There was no cervical ankylosis or deformity. Her range of motion was normal and "was not further limited by pain, fatigue, weakness, lack of endurance or incoordination." 

X-ray studies associated with the June 2007 VA examination reveal that there was "good alignment throughout the [cervical spine] with disc spaces preserved and vertebral body height maintained." X-ray studies of the Veteran's left shoulder and right hip revealed "no fracture or other significant bone, joint, or soft tissue abnormality."  

A neurological examination was similarly normal and the examiner reported that "there is no diagnosis [of right sciatic neuritis] as there is no pathology on today's examination." 

In finding that there is no current disability, the Board has considered the Veteran's post service reports of pain.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, there is no dispute that Veteran is competent to report symptoms such as pain in her hip, shoulder, neck and leg because this requires only personal knowledge as it comes to her through her senses. Layno v. Brown, 6 Vet.App. 465, 470 (1994). Furthermore, the Board has no reason to doubt the Veteran's subjective complaints of pain and finds such assertions credible. However, symptoms, such as pain alone, without a diagnosed or identifiable underlying malady or condition, do 

not, in and of themselves, constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet.App. 282 (1999).  

The Veteran has been accorded ample opportunity to present evidence in support of her claim, i.e., a competent evidence of a current disability. She has failed to do so. See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  

The Court has held that "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

In the absence of a competent diagnosis of a right hip disability, a left shoulder disability, a neurological disability of the right lower extremity or a cervical spine disability, at any time during the appeal period, service connection may not be granted. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) & Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist]. See also McClain v. Nicholson, 21 Vet.App. 319 (2007).  

Accordingly, the first Shedden element has not been met, and the Veteran's claims fail on this basis alone.  

In the absence of a claimed disability, there is no need to discuss the remaining two Shedden elements. 

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a right hip disability, a left shoulder disability, a neurological disability of the right lower extremity and a cervical spine disability. The benefits sought on appeal are accordingly denied.  


ORDER

Entitlement to service connection for a right hip disability is denied. 

Entitlement to service connection for residuals of a left shoulder AC joint separation is denied. 

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for right leg sciatica is denied. 


REMAND

The Veteran contends that she developed internal hemorrhoids during service which cause her pain and itching. See the May 2011 substantive appeal. As the record indicates that the Veteran has not been afforded a VA examination to determine the etiology of her hemorrhoids, and the record suggests that there may be relevant treatment records that have not been associated with the claims file, the Board is unable to conclude that VA satisfied its duty to assist under 38 U.S.C. § 7104(a) (West 2002) (explaining that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation). 

The Veteran's service treatment records document that she was diagnosed with internal hemorrhoids following a January 2004 sigmoidoscopy. She contends that she has continued to experience symptoms since her separation from service. 

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet.App. 410 (2006); McLendon v. Nicholson, at 83.

Based upon the above, a VA examination is warranted to determine the etiology of any identified hemorrhoid condition and its relationship, if any, to the Veteran's period of service.

In addition, in the May 2011 substantive appeal, the Veteran stated that she has internal hemorrhoids that are "always shown on all colonoscopies." The record does not, however, contain any post-service colonoscopy reports or treatment for an internal hemorrhoid disability. Therefore, on Remand, VA should contact the Veteran and request that she identify or submit any relevant treatment records. Any identified records should be obtained and associated with her claims file. See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all records of VA and non-VA health care providers who have treated her for her internal hemorrhoids and colonoscopy with polyp removal residuals.  

(a) After obtaining any appropriate authorizations for release of medical information, the RO must obtain records not currently associated with the claims file from each health care provider the appellant identifies.  

(b) The appellant must also be advised with respect to private medical evidence that she may alternatively obtain the records on her own and submit them to the RO/AMC. 

(c) Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. 38 U.S.C.A. § 5103A(b)(3).

2. After waiting an appropriate time period for the Veteran to respond, the RO/AMC must schedule the Veteran for a VA examination by a physician with appropriate expertise. The purpose of the examination is to determine the nature of the Veteran's claimed internal hemorrhoids and whether they began during active service or is related to any incident of service. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated. 

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the in-service, January 2004 sigmoidoscopy report that diagnosed the Veteran with internal hemorrhoids. 

c. The physician must consider the Veteran's lay testimony regarding her symptomatology during and since service and determine and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran. 

d. All indicated tests and studies must be performed. 

e. The physician must provide a diagnosis for any hemorrhoid condition found from considering the claims file and from examining the Veteran. 

f. The examiner must provide an opinion as to whether the Veteran's internal hemorrhoids began during active service or are related to any incident of service. 

g. In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.  

h. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

3. Thereafter, the RO/AMC must consider all of the evidence of record and re-adjudicate the Veteran's claim of entitlement to service connection for internal hemorrhoids. If the benefit sought on appeal remains denied, the Veteran and her representative must be provided a SSOC. The SSOC must contain notice of all relevant actions taken on the above-cited claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


